               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NEW YORK LIFE INSURANCE             )
COMPANY,                            )
                                    )
                 Plaintiff,         )
                                    )        1:17-cv-593
           v.                       )
                                    )
ATHALIA CRAYTON; TANEEDA            )
FERRON,                             )
                                    )
                 Defendants.        )

                    MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Plaintiff New York Life Insurance Company (“New York Life”),

issuer of a life insurance policy for Joyce Ferron, brought this

interpleader    action   to    resolve   conflicting   claims   by   her

daughters, Defendants Athalia Crayton and Taneeda Ferron, for

benefits that had become payable upon her death.         New York Life

admitted liability and was dismissed from the case after depositing

the policy proceeds with the court.

     A bench trial was conducted on January 10, 2019.           Athalia

Crayton presented her own testimony, as well as that of her

husband, Robert Crayton, and her brother, Clifford Thompson, and

introduced exhibits.     At the close of Athalia Crayton’s evidence,

Taneeda Ferron moved for judgment in her favor, and the court

reserved ruling.   Taneeda Ferron then presented her own testimony,

introduced exhibits, and rested.
     Pursuant to Federal Rule of Civil Procedure 52(a), the court

enters the following findings of fact — based upon an evaluation

of   the   evidence,   including   the   court’s   assessment   of   the

credibility of the witnesses, and the inferences the court has

found reasonable to draw therefrom — and conclusions of law.          To

the extent any factual statement is contained in the conclusions

of law, it is deemed a finding of fact as well.

I.   FINDINGS OF FACT

     1.     Joyce Ferron was a member of AARP and was eligible to

apply for life insurance under Group Policy No. AA-31 issued by

New York Life.

     2.     Pursuant to the group policy, Joyce Ferron applied

for, and on or about September 17, 2004, was issued individual

life insurance Certificate No. A18-650-60.         (Ferron Ex. 1.)   As

part of the written application mailed to New York Life, Joyce

Ferron designated Taneeda Ferron as sole beneficiary of the

policy death benefit.     (Ferron Ex. 7.)

     3.     The monthly insurance premiums were timely mailed and

paid by Joyce Ferron and, at times, members of her family,

including    her   children   Clifford   Thompson,   Taneeda    Ferron,

Anthony Ferron, and Athalia Crayton.

     4.     Athalia Crayton is a resident of North Carolina, and

Taneeda Ferron is a resident of South Carolina.

     5.     On or about September 30, 2011, by paper form, Joyce

                                   2
Ferron mailed New York Life an application to exchange the

original policy for individual life insurance Certificate No.

A60-078-061, which included a transfer of Taneeda Ferron’s

beneficiary status to the new policy.        (Ferron Ex. 6.)   Monthly

premiums were $122.15.        (Id.)

    6.      On or about October 29, 2014, by paper form, Joyce Ferron

mailed New York Life a form correcting her social security number

in New York Life’s records.       (Id.)

    7.      Joyce Ferron also mailed New York Life a written request

for additional envelopes in which to place her monthly premium

payments.    (Id.)

    8.      Joyce Ferron lived at her own residence in Columbia,

South Carolina, until 2010, when she moved in with Taneeda Ferron

— also in Columbia, South Carolina.         Joyce Ferron continued to

reside with Taneeda Ferron until May 2016, when she procured her

own residence.       In November 2016, Joyce Ferron moved back in with

Taneeda Ferron, until December 23, 2016, when Athalia Crayon took

her to the latter’s residence near High Point, North Carolina.

Joyce Ferron resided with Athalia Crayton from December 23, 2016,

until her death on January 10, 2017.

    9.      In 2016, Joyce Ferron suffered from cancer.    Her health

deteriorated rapidly as the cancer progressed to Stage IV in

November 2016.       After a fit of vomiting, she was taken to the

Emergency Department, where radiological scans showed that the

                                      3
cancer had spread to her liver.            On November 23, 2016, her

oncologist advised her she had only months to live.

     10.   Both Athalia Crayton and Taneeda Ferron have from time

to time assisted their mother in coordinating her medical care.

To assist in this manner, Athalia Crayton would drive from her

home in North Carolina.

     11.   Although Joyce Ferron’s mental acuity may have begun to

decline by December 2016, she remained mentally competent through

the fall, making a trip by automobile to Miami, Florida, for a

family member’s “gender reveal,” and through December 19, 2016, as

evidenced by her having given          informed consent to a medical

procedure that date.   (See Crayton Ex. 3.)

     12.   At times relevant here, Joyce Ferron did not own a

computer or subscribe to an internet service.           Her electronic

devices were limited to a “flip phone” and a CapTel telephone —

designed for persons with hearing loss — that transcribes spoken

words and displays them on a screen.

     13.   New York Life records indicate that, on December 19,

2016, through the company’s internet portal, Taneeda Ferron was

removed as the beneficiary of Joyce Ferron’s life insurance policy

and replaced by Athalia Crayton.       This change appears to have been

in compliance with the change of beneficiary procedures of the

policy.    Compare (Ferron Ex. 1 at 9 (“To . . . designate a

beneficiary or change a beneficiary designation; . . . WE must be

                                   4
given a completed, written request on a form satisfactory to US.

Such request must be approved and recorded by or on behalf of

US.”)) with (Doc. 1 (New York Life complaint) ¶ 10 (“On or about

December 19, 2016, the Insured designated Athalia Crayton as the

Policy’s beneficiary via the Company’s website.”)).

    14.     Notice of the beneficiary change was sent to Taneeda

Ferron, who called and wrote New York Life to contest the change

as improper.    (Ferron Exs. 3, 4.)

    15.     Joyce Ferron died from her cancer on January 10, 2017,

at 71 years of age, at Athalia Crayton’s home near High Point,

North Carolina.       At the time of her death and in the months

preceding it, she also suffered from chronic glaucoma, severe

osteoarthritis, and marked hearing loss that did not improve with

hearing aids.

    16.     Upon Joyce Ferron’s passing, the insurance death benefit

became due in the amount of $25,278.65.

    17.     At Athalia Crayton’s direction, Joyce’s Ferron’s body

was taken to a funeral home.       Athalia Crayton filed claims with

New York Life for payment of funeral expenses using the life

insurance proceeds.      (Crayton Ex. 4.) Although Taneeda Ferron

contested   Athalia   Crayton’s   entitlement   to   the   proceeds,   she

consented to use of $9,852.60 to pay funeral expenses, which New

York Life approved.

    18.     New York Life filed an interpleader action in this court

                                   5
and, upon depositing the remaining $15,426.05 of the death benefit

with the court, was dismissed from the action.

      19.    At trial, Athalia Crayton testified that on December 19,

2016, she gave her mother her smartphone and observed her using it

on the internet that morning at Taneeda Ferron’s house to change

the   life   insurance   beneficiary.     Clifford   Thompson,    Athalia

Crayton’s brother, testified that Joyce Ferron had told him that

she wanted to change the beneficiary to Athalia Crayton, and that

— on December 18, 2016, the day before the beneficiary change — he

had observed Joyce Ferron, via a live video chat with her, looking

through her insurance papers to investigate how to make the change.

He also testified that he spoke with his mother on December 19,

2016, before her procedure to give her support and that she told

him she had changed the beneficiary online and asked him to double-

check it to make sure she did it correctly.        He further testified

that he “did go on the email” and “did see the confirmation that

the change was made.”     Athalia Crayton’s husband, Robert Crayton,

testified that he had observed Joyce Ferron using Taneeda Ferron’s

computer at some unspecified, previous time.1


1
  Athalia Crayton also presented evidence that on December 17, 2016,
Joyce Ferron had given her a broad power of attorney to make all financial
and property decisions. (Crayton Ex. 2.) Taneeda Ferron contests the
legitimacy of the alleged power of attorney. But because Athalia Crayton
does not claim, nor did she present any evidence, that she changed the
beneficiary on Joyce Ferron’s life insurance — instead testifying that
Joyce Ferron changed the beneficiary herself — there is no basis on which
the power of attorney could support Athalia Crayton’s claim. The court,
therefore, need not determine the legitimacy of the power of attorney.

                                    6
      20.    The court does not find Athalia Crayton’s evidence as to

the change in beneficiary credible.             The parties agree that on

December 19, 2016, Joyce Ferron underwent a paracentesis – a

medical procedure that involved draining fluid from her body cavity

- as a consequence of her ongoing cancer.           Athalia Crayton arrived

at Taneeda Ferron’s home to pick up her mother at about 8:15 a.m.,

and sometime after getting her mother ready to travel, drove her

to   the    medical    center   for   the   procedure    in   Columbia,   South

Carolina.     Taneeda Ferron was home while Athalia Crayton was there

and met her sister and mother at the medical center after they

left her home.         Joyce Ferron remained at the medical facility

throughout the completion of the procedure; the medical record

reveals that the procedure was conducted at 2:49 p.m.                  (Crayton

Ex. 3.)

      21.    Taneeda Ferron presented evidence that she had never

observed her mother use a computer (other than a computerized

voting machine) and that — even beyond computer illiteracy — her

mother’s myriad health issues would have made it difficult to

accomplish     tasks    via   the   internet   on   a   computerized   device.

Taneeda Ferron also testified that she had been with Joyce Ferron

during the morning and afternoon of December 19, 2016, preceding

and following the paracentesis, and that she never witnessed her

mother use a smartphone or other device for any purpose.                     In

addition, Taneeda Ferron testified, the desktop computer which

                                        7
Robert Crayton allegedly saw Joyce Ferron use was inoperable, and

had been so for years.

      22.    As to the evidence relating to Joyce Ferron’s actions in

maintaining     her   New    York     Life     policy   and   alleged   change   in

beneficiary, the court finds Taneeda Ferron’s evidence credible.

Joyce Ferron was 71 years of age when she died, had no computing

devices or internet service of her own, and was unaccustomed to

navigating internet-connected devices.                  She was afflicted with

severe glaucoma, hearing loss, and osteoarthritis, to the point

that — as Athalia Crayton’s evidence shows — her attempts to sign

her own name on the December 17, 2016 power-of-attorney documents

were so fruitless that the notary directed her to simply sign with

an   “X.”     (Crayton      Ex.   2   at     2.)    Finally,    in   every   prior

communication with New York Life referenced at trial, she had

communicated exclusively by mail in paper form.

      23.    From December 2016 to the present, Athalia Crayton and

Taneeda Ferron have disputed the proper place of burial for their

mother.     Athalia Crayton seeks to have her mother’s remains buried

in Jamaica, which she contends was her mother’s wish; Taneeda

Ferron disputes the wisdom of doing so.                 The relationship between

the sisters has deteriorated to the point that they each called

law enforcement on the other over events related to their mother’s

care and the insurance proceeds.                On December 27, 2016, Taneeda

Ferron contacted the Richland County Sheriff’s Office (Columbia,

                                           8
South Carolina) to complain that her sister, Athalia, had taken

their mother to North Carolina and refused to return her to South

Carolina for medical appointments.            (Ferron Ex. 2.)     That same

week, when Taneeda Ferron came to Athalia Crayton’s residence in

North Carolina to check on her mother and protest the change in

beneficiary, Athalia Crayton called the police to have Taneeda

Ferron removed from her house.

II.   CONCLUSIONS OF LAW

      24.   The court has subject matter jurisdiction over this

interpleader action pursuant to 28 U.S.C. § 1335, since the amount

in controversy is greater than $500 and minimal diversity exists,

see State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 530

(1967).

      25.   In North Carolina, it is a “well-settled principle that

an insurance policy is a contract” and that “those persons entitled

to the proceeds of a life insurance policy must be determined in

accordance with the contract.”             Fid. Bankers Life Ins. Co. v.

Dortch, 348 S.E.2d 794, 796 (N.C. 1986).

      26.   Under   North   Carolina       contract   doctrine,   the   party

wishing to enforce an insurance policy must make out a prima facie

case that the policy exists and that the enforcing party is a

beneficiary.    See Orthodontic Ctrs. of Am., Inc. v. Hanachi, 564

S.E.2d 573, 575 (N.C. Ct. App. 2002) (“Generally, a party seeking

to enforce a contract has the burden of proving the essential

                                       9
elements of a valid contract . . . .”); Wells v. Jefferson Standard

Life Ins. Co., 190 S.E. 744, 746 (N.C. 1937) (“By offering in

evidence the policy of insurance and the [insurer’s] admission of

its execution and delivery and of the death of the insured, the

plaintiffs made out a prima facie case [to entitlement to the death

benefit].”); Lanier v. E. Life Ins. Co., 54 S.E. 786, 787 (N.C.

1906) (discussing a plaintiff’s “prima facie case” for entitlement

to a death benefit).

     27.   Once a prima facie case has been made as to the existence

of an insurance policy and the enforcing party’s entitlement

thereunder, the burden shifts to the party attacking the contract

to show the contract’s (or provision’s) illegality.    See Hanachi,

564 S.E.2d at 575 (stating that a contract’s “illegality is an

affirmative defense with the burden of proving it . . . on the one

that asserts it” (internal quotation marks and citation omitted)

(omission in original)); Wells, 190 S.E. at 746 (stating that,

once a prima facie case for the existence of a contract had been

made, “the burden was then upon the defendant to rebut it”);

Lanier, 54 S.E. at 787 (stating that, after the plaintiff made out

a prima facie case for the existence of a life insurance policy,

“the burden of proof [wa]s on defendant to show” that the policy

was invalid).

     28.   “[O]nly the owner of a life insurance policy may change

the beneficiary.”    Adams v. Jefferson-Pilot Life Ins. Co., 558

                                 10
S.E.2d 504, 508 (N.C. Ct. App. 2002); accord Primerica Life Ins.

Co. v. James Massengill & Sons Constr. Co., 712 S.E.2d 670, 678

(N.C. Ct. App. 2011) (“[A]ny changes made to an insurance policy

affecting the beneficiary designation . . . must be made by the

policy owner.   If not, the changes are a legal nullity and of no

force and effect . . . .”).    Although the policy owner need not

perfectly comply with the necessary steps to change a beneficiary,

the policy owner must at least “substantially compl[y].”    Adams,

558 S.E.2d at 508.      But “before the doctrine of substantial

compliance may be applied, the policy owner must himself take

affirmative steps to change the beneficiary, must substantially

fulfill the actions required on his part to accomplish the change,

[and] must communicate these efforts to an agent of the insurer.”

Id. at 509; see also 4 Steven Plitt et al., Couch on Insurance

§ 60:40 (3d ed. 2018) (“Where all the insured does toward effecting

a change of beneficiary is to state or express an intention to the

effect that the insured desires to change the beneficiary, with no

positive formal steps taken to accomplish the change, no change of

beneficiary takes place.”).

     29.   Here, there is no dispute that the policy was issued to

Joyce Ferron.   Even assuming that Athalia Crayton made out a prima

facie case as to her status as beneficiary of the life insurance

policy per New York Life’s records, Taneeda Ferron met her burden



                                 11
of showing the illegality of that beneficiary change.2         The court

does not find Athalia Crayton’s evidence — that Joyce Ferron

changed the life insurance policy herself via a smartphone —

credible.       Rather, the court finds Taneeda Ferron’s evidence —

that Joyce Ferron did not make and could not have made the

beneficiary change via a smartphone — credible.

       30.   Having found that the evidence does not show that Joyce

Ferron changed the life insurance beneficiary via smartphone, and

in light of the total lack of evidence that she (or anyone else on

her instructions) took any other actions to effect the beneficiary

change or communicate the same to the insurer, the court finds

that    Joyce    Ferron   did   not   substantially   comply   with   the

requirements for making a beneficiary change.           See Adams, 558

S.E.2d at 509; Primerica, 712 S.E.2d at 678.          As a result, the

December 19, 2016 beneficiary change cannot be given effect.

       31.   Absent the invalid beneficiary change, Taneeda Ferron is

the proper beneficiary and is entitled to the remaining death



2 Athalia Crayton argues that she has established a prima facie case of
entitlement by showing that the company records reflect her as the
beneficiary as a result of an online change. She argues that Taneeda
Ferron bears the burden of establishing that the beneficiary change on
December 19, 2016, was not proper. Taneeda Ferron argues that Athalia
Crayton has the burden of showing that the beneficiary change was made
properly and that Athalia Crayton has failed to do so. The typical rule
is that “the person claiming as substituted or redesignated beneficiary
has the burden of proving that there has been an effective change of
beneficiary,” Plitt et al., supra, § 60:68. However, even assuming that
Taneeda Ferron had the burden of showing the beneficiary change was
improperly made, the court finds that she has met that burden.

                                      12
benefit under the New York Life policy.    See Equitable Trust Co.

v. Widows’ Fund of Oasis and Omar Temples of Charlotte, 177 S.E.

799, 801 (N.C. 1935) (“[T]he court concludes upon the entire record

that . . . the change of beneficiary was invalid.   It necessarily

follows that the [previous beneficiary] is entitled to the proceeds

. . . .); Plitt et al., supra, § 60:79.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that judgment be entered in favor of

Taneeda Ferron, and that she be awarded the remaining death

benefit, totaling $15,426.05.   The Clerk of Court shall tender the

funds held by the court, with all interest earned, to Taneeda

Ferron.

     A separate judgment will issue.



                                        /s/   Thomas D. Schroeder
                                     United States District Judge

January 15, 2019




                                13
